DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3 – 9, 11 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Blakeney et al. (US Patent Number 6,170,020, hereinafter “Blakeney”) in view of Wagner et al. (US Publication Number 2019/0295496, hereinafter “Wagner”).

4.	As per claims 1, 9 and 17, Blakeney teaches a computer-implemented method, system and medium of managing data traffic for latency sensitive peripherals (peripherals, figure 2), comprising: receiving i) a device arrival notification of a connection of a peripheral to a computing dock (122, detection of connection, figure 4), ii) parameters of the peripheral (docking resources 104, figure 4), and iii) a particular identifier associated with the peripheral, wherein an information handling system is connected to the computing dock for access to the peripheral (column 5, lines 5 – 25, resource handling for the connected peripheral to the dock); comparing the particular identifier with a list of identifiers (column 5, lines 25 – 35, parameters of data traffic priority for plurality of peripherals); determining, based on the comparing, that the listing is absent the particular identifier (allocation and deallocation of required resources, column 5, lines 34 – 60, 110, figure 4); in response to the listing being absent the particular identifier: identifying a communication request by an application executing on the information handling system for communication with the peripheral (112, figure 4); in response to the communication request: determining that the data traffic associated with the peripheral is priority- inversed (108, figure 4). 
	Blakeney does not explicitly disclose identifying, from the parameters of the peripheral, that an interface type associated with the peripheral is a bulk interface, the bulk interface associated with a first communication channel between the information handling system and the peripheral, the first communication channel associated with a first latency; determining, from the parameters of the peripheral, a data traffic priority associated with the peripheral; determining, based on the bulk interface type and the data traffic priority, that the data traffic associated with the peripheral is priority-inversed; and in response to determining that the data traffic associated with the peripheral is priority-inversed, placing the data traffic in a queue associated with a second communication channel defined between the information handling system and the peripheral, the second communication channel having a second latency, wherein the first latency is greater than the second latency.  
However, Wagner discloses identifying, from the parameters of the peripheral, that an interface type associated with the peripheral is a bulk interface (peripheral bulk interface, paragraph 28), the bulk interface associated with a first communication channel between the information handling system and the peripheral, the first communication channel associated with a first latency (paragraphs 28 – 29, bulk interface for the communication system to handle associated latency as data is handled from 106 to 102); determining, from the parameters of the peripheral, a data traffic priority associated with the peripheral; determining, based on the bulk interface type and the data traffic priority (paragraph 71), that the data traffic associated with the peripheral is priority-inversed (paragraph 30); and in response to determining that the data traffic associated with the peripheral is priority-inversed, placing the data traffic in a queue (paragraph 45) associated with a second communication channel defined between the information handling system and the peripheral (via controller, paragraph 57), the second communication channel having a second latency (reducing latency techniques, paragraph 33), wherein the first latency is greater than the second latency (figure 3, paragraph 51).  
Blakeney and Wagner are analogous art because they are from the same field of endeavor data connectivity integrity. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Blakeney and Wagner before him or her, to modify the interface connectivity of Blakeney to include the high speed connectivity of Wagner because it would increase robustness in the device capability in a data environment.
	One of ordinary skill would be motivated to make such modification in order to handle user interfacing in data intensive environments (paragraph 3). Therefore, it would have been obvious to combine Wagner with Blakeney to obtain the invention as specified in the instant claims.

5.	Blakeney modified by the teachings of Wagner as seen in claim 1 above, as per claims 3 and 11, Wagner teaches a method and system, wherein the parameters include a device class of the peripheral (paragraph 52).  

6.	Blakeney modified by the teachings of Wagner as seen in claim 1 above, as per claims 4 and 12, Wagner teaches a method and system, wherein the peripheral is a network-enabled video camera (paragraph 22).  

7.	Blakeney modified by the teachings of Wagner as seen in claim 1 above, as per claims 5 and 13, Wagner teaches a method and system, wherein the peripheral is an universal serial bus (USB) device (paragraph 28).  

8.	Blakeney modified by the teachings of Wagner as seen in claim 1 above, as per claims 6 and 14, Wagner teaches a method and system, wherein the computing dock is a wireless computing dock (paragraph 79).  

9.	Blakeney modified by the teachings of Wagner as seen in claim 1 above, as per claims 7 and 15, Wagner teaches a method and system, wherein the first communication channel is non-isochronous communication channel (paragraph 28).  

10.	Blakeney modified by the teachings of Wagner as seen in claim 1 above, as per claims 8 and 16, Wagner teaches a method and system, wherein the second communication channel is an isochronous communication channel (paragraph 28).

Allowable Subject Matter
11.	Claims 2, 10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Su/Pandit show teachings of priority reversal in a computer docking environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625. The examiner can normally be reached 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AH


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184